 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDCumberland Nursing & Convalescent Center andRetail Store Employees Union, Local 692,United Food & Commercial Workers Interna-tional Union, AFL-CIO. Case 5-CA-12069August 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MlMHEIRSJENKINS ANI) PENEI.IOUpon a charge filed on March 28, 1980, byRetail Store Employees Union, Local 692, UnitedFood & Commercial Workers International Union,AFL-CIO, herein called the Union, and dulyserved on Cumberland Nursing & ConvalescentCenter, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 5, issued a com-plaint and notice of hearing on May 1, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March II,1980, following a Board election in Case 5-KC-10889, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about March 14,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On May 9,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On May 23, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 30, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentI ()ffical IlI)tCC is akell f hc record i lthe reLpresenltati]li prceed-lg. (ClUse 5 RC 1()8'). as the term "record" is defined ill Scs 102 68a.id )12 h9(g) lof the Biiard's Rules and Regul tionl, Seri-c 8, a. anieridedSee 1. I l/eI ctiriei'ml,. i, I. 166 NlRH '18 ( 17), lend 188 12d 683(4th (ir 1'h8); (,ldckln I', fver g (.. 7 Nl.RBI 151 (1967), erld 41S1 2d 2 (5th ('it 1969 rr),h rp ( s Poref/o, 268 s Spp 573 (1) (' Vai9h7) ilil/tt (e ,/). Ih4 NI R 178X (Iq7), ciufd 3'7 1: 2d Q1 (7th lrI')h); Sc 9(d) of he NI RA, a. amenlded251 NLRB No. 42thereafter filed a motion in opposition to the Gen-eral Counsel's Motion for Summary Judgment anda supporting memorandum.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent denies thevalidity of the Union's certification and asserts thatthe election should have been set aside because ofunion misconduct, or that a hearing should havebeen conducted concerning the objections to theelection.A review of the record reveals that, pursuant toa Stipulation for Certification Upon Consent Elec-tion, an election was conducted on September 7,1979, in the agreed-upon unit. Of 92 ballots cast, 48were for, and 28 were against, the Union; therewere 16 challenged ballots, an insufficient numberto affect the election. Respondent filed timely ob-jections alleging, inter alia, substantial misrepresen-tations of fact and electioneering during the pollingperiod by the Union and union adherents. On Oc-tober 16, 1979, the Regional Director issued aReport on Objections recommending that Respond-ent's objections be overruled in their entirety andthat an appropriate Certification of Representativeissue. On October 28, 1979, Respondent filed withthe Board exceptions to the Regional Director'sReport on Objections. The Board issued its Deci-sion and Certification of Representative on March11, 1980.2It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein-See 24N NlRBi 322Melllihcr Peiilli lullew s that in ixcrruling the ihjleclioris hinll illg al-leged r.imsreprecntation hlie did ... for Ihe rclsons eli fiorth in Shoppingkur: /'od ,herA. Irs .22 NRB 11 119'77). the principles of hichlie si)ll adhclie., it Soee his disusetling pil n i l cralu/ Knit ,¢ (aiJor-nir:. /it, 231 NIRiB h l( 1978)See Ittd',CIur P h, ;a , (u e ., I R B. 11 1 46 1 62 (19411Rules and Rcgilallktlns )I the oard. Secl 1012 67(1) ard 102 6f9(c) CUMBERLAND NURSING & CONVALESCENT CENTER291which would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Maryland corporation engagedin the operation of a nursing home in Cumberland,Maryland. During the preceding 12 months, Re-spondent had gross revenues in excess of $100,000.During this same period, Respondent purchasedand received in interstate commerce materials andsupplies valued in excess of $50,000 from points lo-cated outside the State of Maryland.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 692,United Food & Commercial Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full time and regular part time service andmaintenance employees employed by the Em-ployer at its Cumberland, Maryland location,including nurses' aides, L.P.N.'s, orderlies, Di-etary, Housekeeping, Laundry, and Mainte-nance employees, but excluding R.N.'s, officeclerical employees, guards and supervisors asdefined in the Act.2. The certificationOn September 7, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 5, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on March11, 1980, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 13, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 14, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 14, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union as 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Cumberland Nursing & Convalescent Center isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Retail Store Employees Union, Local 692,United Food & Commercial Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full time and regular part time service andmaintenance employees employed by the Employerat its Cumberland, Maryland, location, includingnurses' aides, L.P.N.'s, orderlies, Dietary, House-keeping, Laundry, and Maintenance employees, butexcluding R.N.'s, office clerical employees, guards,and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since March 11, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 14, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cumberland Nursing and Convalescent Center,Cumberland, Maryland, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Store Em-ployees Union, Local 692, United Food & Com-mercial Workers International Union, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full time and regular part time service andmaintenance employees employed by the Em-ployer at its Cumberland, Maryland location,including nurses' aides, L.P.N.'s, Orderlies, Di-etary, Housekeeping, Laundry, and Mainte-nance employees, but excluding R.N.'s, officeclerical employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Cumberland, Maryland, facility,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 5, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that his Order is enforced by a Judgment of a UnitedStates Courl of Appeals. the words in the notice reading "Posted ByOrder of the National Labor Relations Hoard" shall read "'osted Pursu-alt to a Judgment of the United States Corl olf Appeals Enforcing andOrder of theNational lahor Relations Board" CUMBERLAND NURSING & CONVALESCENT CENTER293APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail Store Employees Union, Local692, United Food & Commercial Workers In-ternational Union, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full time and regular part time serviceand maintenance employees employed by usat our Cumberland, Maryland location, in-cluding nurses' aides, L.P.N.'s, orderlies, Di-etary, Housekeeping, Laundry, and Mainte-nance employees, but excluding R.N.'s officeclerical employees, guards and supervisorsas defined in the Act.CUMBERLAND NURSING & CONVA-LESCENT CENTER